The counsel for the Governor, representing the state in this case, has filed his written confession of error, confessing that the lower court erred in instructing the jury as follows:
"If you believe from the evidence that the defendant did not, on or about the day and in the county and state aforesaid, deliver to the said J.W. Dobson any intoxicating liquor, or receive in exchange therefor any money, or if there is a reasonable doubt in your mind as to the guilt of the defendant, then it is your duty under the law to render a verdict of not guilty."
Under the rule announced by this court in the case of Weberv. State, 2 Okla. Crim. 329, 101 P. 355, and the authorities cited there, the confession of error must be sustained.
The case is reversed, with directions to grant the defendant's motion for a new trial.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur.